— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 29, 1977, convicting him of endangering the welfare of a child, upon a jury verdict, and imposing a sentence of six months’ imprisonment. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The guilt of the defendant was not established beyond a *668reasonable doubt (see People v Tempro, 66 AD2d 826). Suozzi, J. P., Lazer and Martuscello, JJ., concur.